Citation Nr: 0842305	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder (PTSD) than the 30 percent 
assigned.  

2.  Entitlement to a higher initial disability evaluation for 
gastroesophageal reflux disease (GERD) than the 
noncompensable (zero percent) rating assigned.  

3.  Entitlement to a higher initial disability evaluation for 
sinusitis than the noncompensable rating assigned.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1966 
to January 1968, and from June 1987 to August 2005. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in 
September 2007.  A transcript of that hearing is contained in 
the claims file.  

The issue of entitlement to a higher initial rating for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period beginning effective 
September 1, 2005, the veteran's GERD has not been manifested 
by two or more symptoms of dysphagia, pyrosis, regurgitation, 
or substernal arm pain, and his health is not significantly 
impaired by GERD.

2.  For the entire rating period beginning effective 
September 1, 2005, the veteran's sinusitis has not been 
productive of three or more non-incapacitating episodes per 
year manifested by headaches, pain, and purulent discharge or 
crusting; and has not been productive of any incapacitating 
episodes requiring prolonged antibiotic treatment.


CONCLUSIONS OF LAW

1.  For the entire initial rating period beginning September 
1, 2005, the criteria for a compensable evaluation for GERD 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2008).

2.  For the entire initial rating period beginning September 
1, 2005, the criteria for a compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 6510-6514 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(herein, the RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if complete notice is not provided until after the 
initial adjudication, such a timing error can be cured by 
subsequent complete VCAA notice, followed by readjudication 
of the claim, as in a statement of the case (SOC) or a 
supplemental SOC (SSOC).  Mayfield; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
herein adjudicated has been accomplished.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).

Here, the veteran's claims for initial compensable ratings 
for service-connected GERD and sinusitis fall squarely within 
the pattern above. Thus, no additional VCAA notice was 
required with respect to the issues on appeal.  Furthermore, 
the Board finds that the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met, 
including by a notice afforded the veteran in March 2006, 
which followed the initial VCAA notice in September 2005 
regarding his claims for service connection for GERD and 
sinusitis, but was prior to the appealed RO adjudication in 
April 2006. Dingess/Hartman v. Nicholson, supra.

The evidentiary record was appropriately developed in the 
course of appeal, including by the March 2006 letter advising 
the veteran to submit or inform of evidence to support his 
claims for higher initial evaluation, and of the respective 
roles of the VA and the veteran in obtaining that evidence.  
Additionally, service medical records and VA treatment 
records were obtained, and the veteran was afforded 
examinations in November 2005 addressing his GERD and 
sinusitis.  Upon reviewing the claims folder, the Board finds 
that the VA examinations, taken together with clinical 
treatment and evaluation records, are adequate for purposes 
of the present determination as to the claims for higher 
initial ratings for GERD and sinusitis.  

The veteran has not informed of additional, pertinent private 
medical records not already associated with the claims file, 
but did submit private treatment records in July 2006 which 
were associated with the claims file and appropriately 
considered in the Board's adjudication.  

Following evidentiary development, an SOC was issued in 
October 2006, which notified the veteran of the relevant 
rating criteria associated with his claims, the evidence 
reviewed, as well as the reasons behind the RO's decision.  

The veteran was informed of the need to submit evidence in 
support of his claim. Based on notice provided and actual 
knowledge demonstrated by the veteran's authorized 
representative, the Board finds that further development to 
satisfy the notice or assistance requirements including 
pursuant to 38 U.S.C.A. §§ 7105(d) and 5103A are not required 
prior to Board adjudication herein.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA or 38 U.S.C.A. §§ 7105(d) and 5103A.  

There is no indication that pertinent VA records have not 
been obtained.  All records received were associated with the 
claims folder, and the veteran was duly informed of records 
obtained in furtherance of his claim, and thus by implication 
of records not obtained.  The veteran was adequately informed 
of the importance of obtaining all relevant records.  Hence, 
no further notice or assistance to him is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims here adjudicated.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was afforded appropriate opportunity to address 
his appealed claims, including by submitted statements, as 
well as by testimony before the undersigned at the video 
conference hearing conducted in September 2007.  There is no 
indication that the veteran or his representative desired a 
further opportunity to address the appealed claims herein 
adjudicated that has not been fulfilled.  

Under these circumstances, the Board finds that VA has in 
this case complied with all duties to notify and assist 
required under 38 U.S.C.A. §§ 7105(d) and 5103A, and 38 
C.F.R. § 3.159.

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert granted 
(U.S. June 16, 2008) (No. 07-1209).  Here, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim, 
including pursuant to the VCAA, 38 U.S.C.A. §§ 5103A, 7105(d) 
and 38 C.F.R. § 3.159.  Remanding this case for further VCAA 
or other development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Therefore no useful purpose would be served 
in remanding the matters here adjudicated for yet more 
development.  The United States Court of Appeals for Veteran 
Claims (Court) has held that such remands are to be avoided.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Initial Disability Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).
 
Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  



II.  a.  Claim for GERD

At a November 2005 VA examination, a history of diagnosis of 
GERD four or five years prior was noted, with current 
treatment consisting of esomeprazole daily, and avoidance of 
caffeinated beverages and foods.  This treatment was reported 
to control his symptoms.  The veteran's abdomen was soft and 
nontender, and the examiner noted that a hiatal hernia was 
not found upon examination.  

VA treatment records reflect that the veteran's GERD, while 
self-reportedly severe in the past, is shown to be stable and 
controlled by medication during the rating period.  This is 
consistent with the essentially negative findings upon VA 
examination.  A June 2006 VA treatment record noted that GERD 
symptoms were under control and no relevant GERD symptoms 
were reported.  Current medications were then noted to 
include Nexium.  

The veteran testified at his hearing before the undersigned 
that he took Nexium and Tums for his GERD.  He described 
having significant symptoms by the end of the workday if he 
did not take his medications, and reported having to be 
hospitalized twice in the past for his symptoms because he 
believed he was having a heart attack.  He added that he had 
to watch what he ate, how much he ate, and how fast he ate in 
order to control his symptoms.  He further commented that he 
was not supposed to drink alcohol because of the condition, 
but he nonetheless did drink beer.  

The veteran's GERD is appropriately rated by analogy under 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2008), the code for 
hiatal hernia. Under this code, the maximum schedular rating 
of 60 percent is warranted when there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health. A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.  38 C.F.R. § 
4.114, Diagnostic Code 7346.  

Neither the veteran's treatment and examination records nor 
the veteran's own allegations support the presence of two or 
more of persistently recurrent symptoms of dysphagia, 
pyrosis, or regurgitation, or substernal arm pain.  Rather, 
the weight of the evidence is to the effect that the 
veteran's GERD is well controlled by medication, avoidance of 
caffeine, and appropriate diet, without occurrence of 
frequent or ongoing or disabling symptoms.  His health is not 
shown to be significantly impaired.  Accordingly, the 
preponderance of the evidence is against entitlement to a 10 
percent disability evaluation for GERD, and the 
noncompensable evaluation is the appropriate rating.  
38 C.F.R. § 4.31 (providing a zero percent rating where the 
schedule does not provide a zero percent evaluation for the 
diagnostic code and the requirements for a compensable rating 
are not met).  

The Board has reviewed the entire record and finds that the 
zero percent rating assigned by virtue of this decision for 
GERD reflects the most disabling this disorder has been since 
the veteran was discharged from service in August 2005 and 
filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, the Board concludes 
that staged ratings for this disorder are not warranted for 
the entire rating period beginning effective September 1, 
2005.  Fenderson v. West, 12 Vet. App 119 (1999).

II.  b.  Claim for Sinusitis

The veteran was afforded a VA sinus CT scan in November 2005, 
which showed some opacifications which were judged to likely 
represent mucosal thickening or possibly evidence to support 
a mild chronic sinus disease.  

Upon VA examination in November 2005, the examiner noted a 
history of sinusitis treated with antibiotics during the 
veteran's active service.  Rhinoscopic examination showed 
some mild nasal mucosal edema in both nasal passages without 
evidence of nasal polyp or bleed.  The veteran's sinuses were 
nontender to percussion and palpation.  The pharynx showed 
minimal whitish postnasal drip but was not erythematous and 
was without exudate.  The examiner noted the veteran's 
November 2005 sinus CT, and assessed allergic rhinitis but 
not sinusitis.  

VA treatment records reflect that the veteran's sinusitis is 
without significant impairment.  Upon a treatment evaluation 
in June 2006, the veteran denied headaches on review of 
systems.  He was well nourished and in no acute distress.  
His nose was not injected and was without exudate.  His 
throat was without swelling, exudate, or lesions.  There was 
no lymphadenopathy.  The treating physician noted that a 
sinus CT was negative, and that accordingly allergies were 
presumed to be the cause of the veteran's complaints.  

However, private treatment evaluations in July 2006 by Altru 
clinic included allergy testing which was negative for tested 
allergens.  A July 2006 treatment record also noted a 
negative sinus CT scan, and that the veteran did not have a 
positive response to nasal steroids.  Examination then 
revealed no apparent distress, a deviated nasal septum, 
normal nasal mucosa, and good air flow.  While the veteran 
complained of headaches in a sinus-type distribution, post-
nasal drip symptoms, and throat clearing, confirmatory 
findings were not reflected in the private treatment report.  
Rather, the private examiner assessed that the veteran's 
headaches were likely of a mixed type, and that his throat 
symptoms may be due in part to his reported reflux.  The 
examiner recommended treatment with nasal saline.  

At his September 2007 hearing before the undersigned, the 
veteran testified to having four episodes of sinusitis 
throughout the year, but also described his condition as 
being year-round, so that he might be better for two or three 
weeks but then his symptoms would return.  He described 
symptoms including his head being "stopped up" and having a 
runny nose.  He also endorsed getting headaches in the facial 
region.  He testified that he took Flonase, Sudafed, and 
Zyrtec for his sinusitis.  

The veteran's sinusitis is appropriately rated under the 
General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (2008).  Under that code, a 
noncompensable rating is warranted when sinusitis is detected 
by X-ray only. A 10 percent rating is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. A 30 percent disability 
rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. A 50 percent disability rating, the 
maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id..  The note to that provision defines 
an "incapacitating episode" of sinusitis as one that 
requires bed rest and treatment by physician.  Id.

While the Board has noted and considered the veteran's 
reports of ongoing symptoms, these have not been alleged or 
shown by medical evidence to be incapacitating episodes.  
While the veteran has endorsed essentially year-round 
symptoms, he also alleged that he has non-incapacitating 
episodes four times per year.  Treatment and examination have 
not shown the veteran to have facial pain, purulent 
discharge, or crusting, and the veteran's headaches have been 
assessed as being of a mixed type.  Additionally, the 
veteran's self-reported ongoing runny nose may be attributed 
to his diagnosed allergic rhinitis, particularly since this 
was observed by the November 2005 VA examiner in the absence 
of sinus-associated symptoms of sinus pain or exudate.  The 
evidence does not show, and the veteran does not allege, that 
he has undergone any antibiotic treatment for his sinusitis 
since separation from service.  

Hence, upon careful review of the evidentiary record as a 
whole, the Board considers the weight of the evidence to be 
against the veteran's sinusitis being productive of three or 
more non-incapacitating episodes per year manifested by 
headaches, pain, and purulent discharge or crusting, and to 
be against it being productive of any incapacitating episodes 
requiring prolonged antibiotic treatment.  Notably, while the 
veteran's assessed mixed-type headaches may thus be 
attributed in part to his sinusitis, recurrent symptoms of 
purulent discharge or crusting have neither been alleged nor 
observed in medical findings.  Accordingly, the weight of the 
evidence is against assignment of a 10 percent disability 
evaluation for the veteran's sinusitis.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
zero percent rating assigned by virtue of this decision for 
sinusitis reflects the most disabling this disorder has been 
since the veteran was discharged from service in August 2005 
and filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, the Board concludes 
that staged ratings for this disorder are not warranted for 
the entire rating period beginning effective September 1, 
2005.  Fenderson.


ORDER

A compensable initial disability evaluation for GERD is 
denied. 

A compensable initial disability evaluation for sinusitis is 
denied.  




REMAND

The veteran was afforded  a VA examination in November 2005 
to address his PTSD.  In the examination report, the examiner 
specifically noted that no psychiatric treatment records were 
present in the claims file for review, though the veteran 
reported receiving psychiatric treatment both at the Minot 
Air Force Base and by a private psychiatrist.  The veteran 
contends that this examination was inadequate, and the Board 
notes that symptoms such as frequent flashbacks and high 
degree of anger and anxiety reported in September and October 
2005 reports from B.J.K., Ph.D., were not noted in the VA 
report.  VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one. Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

At his hearing before the undersigned in September 2007, the 
veteran testified to receiving all treatment at Devil Lake 
with his own doctor, and it thus appears likely that the 
doctor at Devil Lake to which the private psychologist was 
referring in her October 2005 record was the veteran's 
treating general practitioner.  It is unclear whether or not 
he has received any mental health counseling from this 
physician.  The veteran informed at the hearing that he did 
not currently see a psychiatric counselor but that he got 
medication from Grand Forks Air Force Base.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for PTSD since his separation 
from active service.  Once any necessary 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
This should include any additional records 
of treatment by the private psychologist 
whose treatment records from September and 
October of 2005 have been associated with 
the claims file.  Any unobtained records 
of mental health treatment at the Minot 
Air Force Base and the Grand Forks Air 
Force Base should also be obtained.  A 
copy of any negative response(s) should be 
included in the claims file.  

2.  Thereafter, the veteran should be 
afforded a VA or official examination to 
determine the current nature and severity 
of his service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review.  Any appropriate 
tests or studies should be conducted.  All 
signs and symptoms of PTSD should be 
noted, and the severity of disability 
should be explained in full.  Any 
assignment of a global assessment of 
functioning (GAF) score should be 
explained as to its representation of PTSD 
limitations.

3.  Finally, the RO should readjudicate 
the remanded claim, with appropriate 
consideration of staged ratings, pursuant 
to Fenderson v. West, 12 Vet. App 119 
(1999).  If the benefit sought by the 
remanded claim is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


